 

alter l

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case _ _ umw j

um lymT_ _'

UNITED STATES DISTRICT Co :g»-»--- _
soUTHERN DrsTRrCr or cALrFoRNrA B“ Mf>` ` OF C"‘ l; " ~ =

 

 

   

 

UNITED STATES OF AN[ERICA .]UDGMENT IN A CRIMINAL CASE
V_ (For Offenses Comrnitted On or After November 1, 1987)
EDUARDO LOPEZ JR

Case Number: lSCR2974-AJB

Marc Xavier Carlos
Defcndant'$ Attorney
REGISTRATION No. 70102298

g _
THE DEFENDANT:

pleaded guilty to count(s) One of the lnformation

 

Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Count
Title & Section Nature of Offense Numbergsl
8:1324(a)(2)(B)(iii) Bringing in Aliens Without Presentation l
The defendant is sentenced as provided in pages 2 through 4 of this judgment
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
|:| The defendant has been found not guilty on count(s)
Count(s) Remaining Count(s) 2-3 are dismissed on the motion ofthe United States.

 

Assessment :$100.00 - Remitted

JVTA Assessment*: $5,000.00 - Remitted

;Justice for Victims of Trafficking Act of 201 5, Pub. L. No. 114-22.
|X| Fine Waived g Forfeiture pursuant to order filed , included hercin.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstancesl

 

 

 

ON. ANTHONY J. B T AGLIA
UNITED STATES D TRICT JUDGE

18CR2974-AJB

 

AO 245]3 (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: EDUARDO LOPEZ JR Judgment - Page 2 of 4
CASE NUMBER: lSCR2974-AJB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
T[ME SERVED

\:l Sentence imposed pursuant to Title 8 _USC Section l326(b).

|:| The court makes the following recommendations to the Bureau of Prisons:

E| The defendant is remanded to the custody of the United States Marshal.

i:l The defendant shall surrender to the United States Marshal for this district:

l:\ at A.M. on

 

 

\:l as notified by the United States Marshal.

[l The defendant shall surrender for service of sentence at the institution designated by the Bureau ot` Prisons:

|:I on or before
i:l as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on tO
at l , With a certified copy of this judgment
UNITED STATES MARSl-IAL
By DEPUTY UNITED STATES MARSHAL

lSCR2974-AJB

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: EDUARDO LOPEZ JR Judgment - Page 3 of 4
CASE NUMBER: lSCR2974-AJB
SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:

'rrnzna (3) YEARS

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crirne.

For ojjfenses committed on or aj?er September 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests

thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
substance abuse. (Check, ifapplicablei)

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583 (d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offensel (Check gfapplicable.)

The defendant shall participate in an approved program for domestic violence. (Check ifapplicabfe.)

If this judgment imposes a fmc or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payrnents set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply

with any special conditions imposed.

1)
2)
3)
4)
5)

6)
7)

3)
9)

STANDARD C()NDITIONS OF SUPERVISION

the defendant shall not leave the judicial district without the permission of the court or probation officer;

the defendant shall report to the probation officer in a manner and frequency directed by the court or probation ofticer;

the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

the defendant shall support his or her dependents and meet other family responsibilities;

the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

l()) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband

observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of

the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

lSCR2974-AJ'B

 

AO 2453 (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: EDUARDO LOPEZ JR .ludgment ~ Page 4 of 4
CASE NUMBER: lSCR29'i"4-AJB

SPECIAL CONDITIONS OF SUPERVISION

l. Not enter or reside in the Repubiic of Mexico Without permission of the court or probation officer, and
comply with both United States and Mexican immigration laws.

2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

3. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
for revocation; the defendant shall warn any other residents that the premises may be subject to searches
pursuant to this condition

lSCR2974-AJB

 

